 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                                Case No.: 2:19-cv-00460-JAD-EJY
 4 Cornilius Bernard Hargett,
 5                      Plaintiff
                                                                         Order Dismissing
 6 v.                                                                    and Closing Case
 7 Mississippi Bureau of Narcotics, et al.,
 8                      Defendants
 9
10            Plaintiff Cornilius Bernard Hargett brings this civil-rights lawsuit to redress constitutional

11 violations that he claims he suffered in Mississippi, Louisiana, and Nevada. When Hargett’s
12 mail from the court began to be returned, the Court ordered him to file a notice of changed
                              1
13 address by October 4, 2019. That order expressly warned Hargett that this case would be
14 dismissed if he did not update his address by the deadline. That order, too, was returned, Hargett
                                                                       2
15 has not updated his address, and his mail continues to be returned.
16            District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 3
17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A
18 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
                                                      4
19 court order, or failure to comply with local rules. In determining whether to dismiss an action
20
     1
21       ECF No. 20.
22   2
         See, e.g., ECF No. 21.
23   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
24   4
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
25 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
26 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
27 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
28 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
                                                    1
 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious
 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 4 availability of less drastic alternatives. 5
 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The
 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a
 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to
10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of
11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public
12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors
13 favoring dismissal.
14            Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY
15 ORDERED that this case is DISMISSED for failure to file a notice of changed address as
16 directed by the court, and all pending motions [ECF No. 15] are denied without prejudice as
17 moot. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE
18 THIS CASE.
19                                                               _________________________________
                                                                           ____________  _ _______ _ _
20                                                               U.S. District   Judge
                                                                                  uddgge Jennifer
                                                                           ictt JJu           i err A. Dorsey
                                                                                         Jennnif
                                                                 Dated: October
                                                                              b 77, 2019
21
22
23
     5
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     7
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
28       ECF No. 20.
                                                         2
